DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 
Claim Status
Claims 1-6 and 8-10 are pending. 
Claim 7 was previously canceled.
Claims 1-6 and 8-10 have been examined.
Claims 1-6 and 8-10 are rejected.
Priority
Priority to 371 PCT/IL18/50829 filed on 07/25/2018, which claims priority to application 62/540714 filed on 08/03/2017 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-6 and 8-10 under 35 U.S.C. 103 as being unpatentable over Maor et al. (US Patent Application Publication 2005/0232955 A1, Published 10/20/2005) in view of Loeffler (US Patent Application Publication 2009/0062406 A1, Published 03/05/2009) is withdrawn in view of Applicant’s arguments.
This is a new ground of rejection.
Claims 1-5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs (German Patent Application Publication 102004032516 A1, Published 02/09/2006) in view of Schwartz (US Patent Application Publication 2002/0012697 A1, Published 01/31/2002) and Loeffler (US Patent Application Publication 2009/0062406 A1, Published 03/05/2009).
The claims are directed to a hydrophilic composition comprising granular Dead Sea salts, a mixture of anionic surfactant such as taurate and isethionate derived and amphoteric surfactant such as a betaine; wherein the ratio of amphoteric surfactant to anionic surfactant is 2:1 to 3:1. The claims are further directed to the composition comprising a nonionic surfactant such as alkanolamide. The claims are further directed to the ratio of amphoteric surfactant to nonionic surfactant is 50:50 to 80:20. The claims are further directed to composition comprising an essential oil. 
Friedrichs teaches a composition comprising 1-20% dead sea salt, 1-25% orange essential oil, 1-10% emulsifiying agent, 1-15% whey powder, and the remainder being distilled; wherein the composition is useful for stimulation of hair growth, treatment of hair loss and dandruff, and treatment of eczema, irritation and reddening (abstract). 
Friedrichs lacks a teaching wherein the composition comprises an amphoteric surfactant and a anionic surfactant. Friedrichs also is silent as to the fact that the Dead Sea salt is in granular form.
Loeffler teaches a surfactant concentrate comprising 20% coco-betaine, 5% sodium methyl cocoyl taurate, and 5% sodium cocoyl isethionate (paragraphs 0097-0100). The surfactant concentrate is 
Schwartz teaches a preferred form of the invention, the composition include a moisturizing and/or non-oily base element for retaining the Dead Sea mineral salt granules in their granule form until used so that the mixture will act as an exfoliating scrub (paragraph 0017). The composition comprises at least 5% Dead Sea salt (prior art claims 1 and 8). The composition can be a shampoo product for use on human hair wherein the percentage of Dead salt can vary according to the purpose and formulation.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the surfactant concentrate of Loeffler et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the composition of Friedrichs with surfactants that give a clear and homogeneous solution. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize a granular form of Dead Sea salt in the formulation of Friedrichs and have a reasonable expectation of success. One would have been motivated to do in order to provide an exfoliating effect when the composition of Friedrichs.
With regard to the concentration of Dead Sea salt and the ratios of the surfactants to each other the prior art renders the instantly claimed amount obvious. The prior art teaches overlapping amounts and ratios. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" 
Therefore, the instant claims are rendered obvious by the teachings of the prior art. 

This is a new ground of rejection.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs (German Patent Application Publication 102004032516 A1, Published 02/09/2006) in view of Schwartz (US Patent Application Publication 2002/0012697 A1, Published 01/31/2002) and Loeffler (US Patent Application Publication 2009/0062406 A1, Published 03/05/2009) as applied to claims 1-5, 9 and 10 above, and further in view of Massaro et al. (US Patent Application Publication 2004/0091446 A1, Published 05/13/2004).
The claims are further directed to a composition comprising Dead Sea salts having an average diameter of 0.1 to 0.5mm. The claims are further directed to the composition comprising a glycerin. 
The teachings of Friedrichs, Schwartz, and Loeffler are dicussed above. 
Friedrichs et al. and Schwartz are silent as to the diameter of the Dead Sea salt. Friedrichs et al. also does not teach a composition comprising glycerine.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize Dead Sea salt granules having a diameter as instantly claimed and have a reasonable expectation of success. One would have been motivated to do so in order to provide the composition that has exfoliating properties as suggested by Massaro et al., since the instant particle diameter overlaps with the particle diameter taught by Massaro et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add glycerin to the composition of Friedrichs and have a reasonable expectation of success. One would have been motivate to do so in order to provide humectant properties to the composition of Frierichs
Therefore, the instant claims are rendered obvious by the teachings of the prior art. 
06/01/2021
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617